                       UNITED STATES DISTRICT COURT
1
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
2
     VANJE WRAY,              §
3
                              §
4            Plaintiff,       §                        Civil Action No.
                              §
5             v.              §
6
                              §                        Jury Trial Demanded
     CAPITAL ONE BANK, U.S.A.,§
7    N.A.,                    §
                              §
8
             Defendant.       §
9

10
                                        COMPLAINT
11
           VANJE WRAY (“Plaintiff”), by and through her attorneys, Law Offices of
12

13
     Mitchel Luxenburg, alleges the following against CAPITAL ONE BANK, U.S.A.,

14   N.A. (“Defendant”):
15
                                      INTRODUCTION
16
           1.      Plaintiff’s Complaint is based on the Telephone Consumer Protection
17

18   Act (“TCPA”), 47 U.S.C. § 227 et seq.

19                            JURISDICTION AND VENUE
20
           2.      Jurisdiction of this Court arises pursuant to 28 U.S.C. § 1331. See
21
     Mims v. Arrow Fin. Services, LLC, 132 S. Ct. 740, 747, 181 L. Ed. 2d 881 (2012).
22

23         3.      Defendant conducts business in the State of North Carolina and as
24   such, personal jurisdiction is established.
25
           4.      Venue is proper pursuant to 28 U.S.C. § 1391(b)(2).

                                                   1
                Case 3:20-cv-00219-GCM Document 1 Filed 04/14/20 Page 1 of 5
                                    PLAINTIFF’S COMPLAINT
                                           PARTIES
1

2          5.      Plaintiff is a natural person residing in Gastonia, North Carolina
3
     28052.
4
           6.      Plaintiff is a “person” as that term is defined by 47 U.S.C. § 153(39).
5

6
           7.      Defendant is a corporation that has its mailing address located at

7    1680 Capital One Drive, McLean, Virginia 22101.
8
           8.      Defendant is a “person” as that term is defined by 47 U.S.C.
9
     §153(39).
10

11         9.      Defendant acted through its agents, employees, officers, members,

12   directors, heirs, successors, assigns, principals, trustees, sureties, subrogees,
13
     representatives, and insurers.
14
                                FACTUAL ALLEGATIONS
15

16         10.     At all times relevant hereto, Plaintiff maintained a cellular telephone
17   number, the last four digits of which were 6405.
18
           11.     Plaintiff has only used this phone as a cellular telephone.
19
           12.     Defendant called Plaintiff on a repeated basis on her cellular
20

21   telephone.
22
           13.     Defendant called Plaintiff using an automatic telephone dialing
23
     system and automatic and/or pre-recorded messages.
24

25
           14.     Plaintiff knew that Defendant was calling her using an automated


                                                2
                Case 3:20-cv-00219-GCM Document 1 Filed 04/14/20 Page 2 of 5
                                      PLAINTIFF’S COMPLAINT
     telephone dialing system as she would routinely encounter a noticeable delay or
1

2    pause prior to speaking to one of Defendant’s callers.
3
            15.    Defendant’s telephone calls were not made for “emergency purposes.”
4
            16.    Desiring to stop Defendant’s incessant calling, Plaintiff spoke to
5

6
     Defendant shortly after calls commenced, and insisted that Defendant stop calling.

7           17.    Defendant heard and acknowledged this request to stop calling.
8
            18.    Once Defendant was informed that its calls were unwanted and to stop
9
     calling, all further calls could only have been made solely for the purposes of
10

11   harassment.

12          19.    Defendant proceeded to ignore Plaintiff’s revocation as well as
13
     repeated instructions to stop calling her cellular telephone and continued to call
14
     her.
15

16          20.    Plaintiff found Defendant’s repeated calls to be harassing, invasive,
17   frustrating, annoying, and upsetting.
18
            21.    The foregoing conduct was in violation of the Telephone Consumer
19
     Protection Act.
20

21                               COUNT I
                          DEFENDANT VIOLATED THE
22
                    TELEPHONE CONSUMER PROTECTION ACT
23
            22.    Plaintiff incorporates the forgoing paragraphs as though the same were
24

25
     set forth at length herein.


                                               3
              Case 3:20-cv-00219-GCM Document 1 Filed 04/14/20 Page 3 of 5
                                    PLAINTIFF’S COMPLAINT
           23.     Defendant initiated automated calls to Plaintiff using an automatic
1

2    telephone dialing system and automatic and/or pre-recorded messages.
3
           24.     Defendant’s calls to Plaintiff were not made for “emergency
4
     purposes.”
5

6
           25.     Defendant’s calls to Plaintiff after Plaintiff revoked consent to call

7    were made without “prior express consent.”
8
           26.     Defendant’s acts as described above were done with malicious,
9
     intentional, willful, reckless, wanton and negligent disregard for Plaintiff’s rights
10

11   under the law and with the purpose of harassing Plaintiff.

12         27.     The acts and/or omissions of Defendant were done unfairly,
13
     unlawfully, intentionally, deceptively and fraudulently and absent bona fide error,
14
     lawful right, legal defense, legal justification or legal excuse.
15

16         28.     As a result of the above violations of the TCPA, Plaintiff has suffered
17   the losses and damages as set forth above entitling Plaintiff to an award of
18
     statutory, actual and trebles damages.
19

20
                                   PRAYER FOR RELIEF

21         WHEREFORE, Plaintiff, VANJE WRAY, respectfully prays for a judgment
22
     as follows:
23
                   a.    All actual damages suffered pursuant to 47 U.S.C. §
24

25
                         227(b)(3)(A);


                                                 4
              Case 3:20-cv-00219-GCM Document 1 Filed 04/14/20 Page 4 of 5
                                     PLAINTIFF’S COMPLAINT
                   b.      Statutory damages of $500.00 per violative telephone call
1

2                          pursuant to 47 U.S.C. § 227(b)(3)(B);
3
                   c.      Treble damages of $1,500.00 per violative telephone call
4
                           pursuant to 47 U.S.C. §227(b)(3);
5

6
                   d.      Injunctive relief pursuant to 47 U.S.C. § 227(b)(3);

7                  e.      Any other relief deemed appropriate by this Honorable Court.
8

9
                                DEMAND FOR JURY TRIAL
10

11          PLEASE TAKE NOTICE that Plaintiff, VANJE WRAY, demands a jury

12   trial in this case.
13
                                              RESPECTFULLY SUBMITTED,
14

15
                                             By: /s/ Mitch Luxenburg
16
                                             Mitch Luxenburg, Esq.
17     DATED: 04-14-2020                     Law Offices of Mitchel Luxenburg
                                             P.O. Box 22282
18                                           Beachwood, OH 44122
19                                           Phone: (216) 452-9301
                                             Email: mitch@mluxlaw.com
20

21

22

23

24

25



                                                 5
              Case 3:20-cv-00219-GCM Document 1 Filed 04/14/20 Page 5 of 5
                                      PLAINTIFF’S COMPLAINT
